Citation Nr: 0521630	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Evaluation degenerative disc disease of the lumbar spine, 
currently rated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO granted service connection for 
degenerative disc disease, lumbar spine with a 20 percent 
evaluation effective February 5, 2001.

In November 2004, the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is 
productive of no more than moderate impairment.  The evidence 
does not establish incapacitating episodes of approximately 4 
weeks during any 12 month period.

2.  Neuropathy with weakness of the right lower extremity is 
manifested by paresthesia and decreased sensation.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
degenerative disc disease of the lumbar spine have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (before and after 
September 23, 2002) and 5237, 5243 (after September 26, 
2003).

2.  A 10 percent evaluation for neuropathy with weakness of 
the right lower extremity is warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claims for an increased evaluation of degenerative disc 
disease of the lumbar spine.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decision, statement of the case (SOC) and Supplemental 
Statement of the Case (SSOC) informed the appellant of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  The 
communications, such as a VCAA letter from December 2001, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
in December 2002.  The Board notes that the criteria for 
evaluating diseases and injuries of the spine changed in 
September 2003.  The veteran has been provided with the 
amended criteria.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

In Mayfield v. Nicholson, No. 02-1077 (US. Vet. App. April 
14, 2005), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in December 2001 specifically described the evidence 
needed to substantiate the claim and informed the appellant 
to "[s]end the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  The appellant was afforded a VA 
examination.  Private medical records have been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

Factual Background

VA medical examination of February 2002 noted that the 
veteran's back pain started while in boot camp in the Marine 
Corps and was worsened while playing football.  The veteran 
reported decreased and painful range of motion both in the 
back and the neck, that his low back pain is aggravated by 
lifting or prolonged standing, that he has to take frequent 
baths to help soothe the muscle pain in the back, and that he 
suffers from occasional shooting numbness in the legs with 
acute low back pain which is relieved by walking.  Physical 
examination revealed that range of motion of the back was of 
50 degrees stopping secondary to apprehension sign and pain.  
Posterior flexion was 20 degrees with full lateral extension 
and rotation.  Deep tendon reflexes were 2+ and symmetrical 
bilaterally.  Heel, toe and tandem walk were normal.  There 
was full deep knee bend and duck walk was not done secondary 
to apprehension of pain in the lower back.  X-ray showed 
degenerative disc disease and degenerative arthritic changes 
at multiple levels of the lumbar spine.  A diagnosis of 
degenerative disc disease and degenerative arthritis of the 
lumbar spine with decrease and painful motion was entered.  

The veteran was granted service connection for degenerative 
disc disease of the lumbar spine in a rating decision of May 
2001 with a 20 percent rating effective February 2001.

X-ray of February 2002 showed that the L5-S1 disc space was 
markedly narrowed.  There was gas within that disc.  The L4/5 
was slightly narrowed.  Otherwise, the height of the 
vertebral bodies and width of the intervertebral disc spaces 
was well maintained.  There were small osteophytes arising 
from the vertebral end plates of L3, L4, and L5.  There was 
an exaggerated lordotic curve of the lumbosacral spine.  
Spinous and transverse processes were intact, as were the 
pedicles and the pars interarticulitis.  The apophyseal and 
sacroiliac joints had a normal appearance.  An impression of 
lumbar spondylosis with probable degenerated disc at the L5-
S1 level was noted with the possibility of disc pathology at 
the L4/5 level, and exaggerated lordotic curve of the 
lumbosacral spine.

At a Travel Board hearing of February 2002 the veteran 
testified that he had pain in his lower back every day and 
that his pain went down the right side and that his ankle 
also hurt.  He further stated that he has lived with the pain 
for 30 years; that he has numbness with right and left leg 
sciatica; and that he could bend over just to about 4 inches 
from the top of his toes.

In November 2004, the Board remanded the case for further 
evidentiary development.

VA examination of November 2002 notes that the veteran 
reported that his low back pain sometimes prevented him from 
walking.  He further reported that he was treated by a 
chiropractor for 5 or 6 years and that he occasionally took 
Flexeril for the pain.  He also reported that more recently 
his back pain would take longer to get better, that he could 
not lift weight away from his body, that most of his pain is 
in the right low back, and that he may wake up with severe 
pain with a frequency of ten times a month which may last for 
about two hours to a day.  Finally, he stated that sometimes 
the pain would go up and down his back and would cause 
digestion problems.  He did not describe any radiation of 
pain, numbness, or weakness.  Physical examination revealed 
that the veteran walked without a limp; toe and heel walk 
were normal; and he could do a full squat and recover without 
external aid.  Range of motion was flexion to 75 degrees to 
get his hands to mid-tibial level, lateral bending was 35 
degrees bilaterally, lateral rotation was 35 degrees to the 
left with pain at the extreme and 25 degrees to the right 
with pain reported at 20 degrees, and extension was 50 
degrees.  Neurological examination reported deep tendon 
reflexes of +2 bilaterally.  Straight leg raising was 90 
degrees bilaterally.  Sensation to pinwheel was normal in all 
extremities.  Strength was 5/5 bilaterally.  A diagnosis of 
chronic low back pain with underlying disc degeneration, 
probably multilevel, without evidence of neurological deficit 
on that basis, was noted.  

VA medical records dated between January 2003 and November 
2004 document the veteran's treatment for chronic back pain 
and repeated complaints of radiating pain down the right side 
with paresthesias.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003. See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  The effective date may be no earlier than 
the effective date of the regulation.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237. Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1): Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, vertebral fracture or 
dislocation; Diagnostic Code 5236, sacroiliac injury and 
weakness; Diagnostic Code 5237, lumbosacral or cervical 
strain; Diagnostic Code 5238, spinal stenosis; Diagnostic 
Code 5239, spondylolisthesis or segmental instability; 
Diagnostic Code 5240, ankylosing spondylitis; Diagnostic Code 
5241, spinal fusion; Diagnostic Code 5242, degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Under diagnostic code 8520, an evaluation of 10 percent is 
warranted for mild neuropathy.  A 20 percent rating requires 
moderate neuropathy, and a 40 percent rating requires 
moderately severe neuropathy of the sciatic nerve.  The next 
higher evaluation of 60 percent requires severe neuropathy of 
the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  General rating 
criteria for diseases of the peripheral nerves provide that 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

I. Lumbar Spine Degenerative Disc Disease

Initially, the Board notes that the appellant is appealing 
the original assignment of a disability evaluation following 
an award of service connection for degenerative disc disease 
of the lumbar spine.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
notes the AOJ has assigned a 20 percent evaluation for the 
entire appeal period.  Accordingly, the issue is whether a 
rating in excess of 20 percent for lumbar spine degenerative 
disc disease is warranted at any time during the appeal 
period.  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted.

The veteran has appealed the assignment of a 20 percent 
evaluation for lumbar spine DDD.  The Board concludes that 
the condition has not significantly changed and that a 
uniform rating is warranted.  Although the Board concludes 
that the 20 percent evaluation for limitation of 
function/motion of the lumbar spine shall not be granted a 
higher evaluation, a separate 10 evaluation for right lower 
extremity neuropathy is warranted.
 
During the appeal period the rating criteria for the 
disability were revised.  Neither version is more favorable 
to the veteran.  Although the current criteria expressly 
state that neurologic dysfunction may be separately rated, 
nothing prevented a separate rating for limitation of motion 
(DC 5292) from neurologic impairment in the past.
 
In regard to the right lower extremity, there is some 
evidence of decreased sensation.  More specifically, undated 
service department medical records document the presence of 
paresthesia and/or decreased sensation of the right foot.  
Such finding warrants a 10 percent evaluation under DC 8520.  
When rated by analogy, an evaluation in excess of 10 percent 
is not warranted.  See 38 C.F.R. §§ 4.123, 4.124.  There is 
no indication of trophic changes or decrease in strength.  
Generally, reflexes have been present.  The impairment is 
primarily sensory.  In fact, at times, the neurologic 
evaluations did not demonstrate neurologic impairment.  In 
particular, in March 2000, sensory examination was normal and 
reflexes were 1 plus in the lower extremities.  When seen in 
November 2002, reflexes were graded at 2, strength was graded 
as 5/5 and sensation was normal.  Based upon the lack of 
other significant findings, the disorder may be rated as no 
more than mild.  Although there was testimony to the effect 
that a 20 percent evaluation should be assigned for each 
lower extremity, the repeated objective manifestations 
documented by trained professionals are more probative than 
the lay statements and opinions, even when sworn.
 
Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The Board 
finds that the functional impairment described in the VA 
examination reports are indicative of no more than moderate 
functional impairment due to pain or any other factor and 
thus no more than a 20 percent evaluation is warranted.  
 
In regard to the lumbar spine impairment, an evaluation in 
excess of 20 percent is not warranted.  Based upon the old 
criteria, the limitation of function or limitation of motion 
was never more than moderate.  Similarly, a higher evaluation 
is not warranted based upon the revised criteria.  The Board 
accepts that the veteran has pain and spasm and limitation of 
motion.  However, functional restriction of flexion has never 
been documented as less than 50 degrees, extension less than 
20 degrees, lateral bending at 35 degrees in each direction 
and functional impairment of right rotation at 20 degree and 
left rotation at 35 degrees with pain at the extreme.  If the 
Board accepts only the evidence most favorable to the veteran 
from multiple examinations, the evidence does not reflect 
that presence of severe limitation of motion, severe IVDS, or 
functional limitation of flexion approximating 30 degrees.  
Similarly, when the regulatory normal range of motion is 
considered, his combined range of motion remains greater than 
120 degrees.  
 
The Board fully accepts that the veteran's functional 
impairment may vary and that pain may increase with activity.  
His testimony that he flies less than two hours and that 
picking up groceries "is not good" are accepted as 
credible.  However, his remaining functional use is better 
than severe limitation of motion, 30 degrees of flexion, and 
a combined range of motion of 120 degrees.  Neither his 
actual range of motion nor his functional impairment due to 
all factors approximates that required for a higher 
evaluation.
 
Lastly, there is no evidence that there has been physician 
prescribed bed rest approximating four weeks during any 12-
month period.  Accordingly, an evaluation based upon such 
criteria is not warranted.

ORDER

An evaluation in excess of 20 percent for lumbar spine 
degenerative disc disease is denied.

An evaluation in excess of 10 percent for neuropathy with 
paresthesia and decreased sensation of the left lower 
extremity is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


